Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 1 of 8 PagelD #: 870

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

ALEXANDRIA DIVISION
LACAZE LAND DEVELOPMENT L L C CASE NO. 19-cv—1477
—vs— JUDGE DRELL
DEERE & CO INC ET AL MAGISTRATE JUDGE PEREZ-MONTES
RULING AND ORDER

 

Before the court is a motion for summary judgment filed by defendant
Amerisure Partners Insurance Company (“Amerisure”) to dismiss with prejudice the
claims filed against Amerisure by plaintiff Lacaze Land Development, L.L.C.
(“Lacaze”). (Doc. 43). For the following reasons, Amerisure’s motion for summary
judgment is GRANTED.

I. BACKGROUND

Lacaze filed a redhibition claim over a John Deere 333GX compact loader, skid
steer (“loader”) and a compatible John Deere mulching head powered by the loader’s
hydraulic system. Both the loader and the mulching head were purchased from John
Deere distributor W. L. Doggett, L.L.C. doing business as Doggett Machinery Services
(“Doggett”), a Texas limited liability company with its principal place of business
located in Houston, Texas and authorized to do business in the State of Louisiana.
The suit was filed against Deere & Company, Inc. (“Deere”), Doggett, and Doggett’s

commercial general liability (“CGL”) insurer Amerisure.

 
Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 2 of 8 PagelD #: 871

According to Lacaze, the loader—mulcher combination is defective because the
loader overheats when used in combination with the mulching head resulting in
inoperable down time, loader part failures from the overheating requiring repair, and
one incident a loader fire. The damages Lacaze claims include loss of purchase price,
finance charges, insurance premiums, maintenance and repair costs, and economic
loss limited to the loss of use of the loader. Lacaze does not claim consequential
damages to or loss of use of any other property.

Amerisure moves to dismiss the claims filed against it arguing that the
damages sought by Lacaze are not covered by Dogget’s insurance policy with
Amerisure. In effect, Amerisure argues that it does not have a duty to either defend
or indemnify Doggett from Lacaze’s claims.

Relevant to Amerisure’s argument, Dogget’s insurance policy applies to
“property damage” caused by an “occurrence.” (Doc. 43-3, p. 26, CGL policy §1.1.b.1).
The policy defines an “occurrence” as “an accident, including continuous or repeated
exposure to substantially the same general harmful conditions.” (Id., p. 40, CGL
policy §5.13). The policy also defines “property damage” to consist of (a) physical
injury to tangible property, including resulting loss of use, and (b) loss of use of
tangible property not physically injured. (Id., p. 40, CGL policy §5.17). Finally, the
policy excludes coverage for “ ‘property damage’ to ‘your product’ arising out of it or
any part of it,” wherein “your product” in this particular case refers either the loader,
the mulching head, or the combination thereof as a good “sold, handled, distributed

or disposed of by” Doggett. (Id., p. 30, CGL policy §1.2.k; Id., p. 41, CGL policy §5.21).

 
Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 3 of 8 PagelD #: 872

II. SUMMARY JUDGMENT STANDARD

A court “shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed.R.Civ.P. 56(a). A dispute of material fact is genuine if the
evidence is such that a reasonable jury could return a verdict for the nonmoving
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). We consider “all
evidence in the light most favorable to the party resisting the motion.” Seacor
Holdings, Inc. v. Commonwealth Ins. Co., 635 F.3d 680 (5th Cir. 2011) Gnternal
citations omitted). It is important to note that the standard for summary judgment
is two—fold: (1) there is no genuine dispute as to any material fact, and (2) the movant
is entitled to judgment as a matter of law.

The movant has the burden of pointing to evidence proving there is no genuine
dispute as to any material fact, or the absence of evidence supporting the nonmoving
party's case. The burden shifts to the nonmoving party to come forward with evidence
which demonstrates the essential elements of his claim. Liberty Lobby, 477 U.S. at
250. The nonmoving party must establish the existence of a genuine dispute of
material fact for trial by showing the evidence, when viewed in the light most
favorable to him, is sufficient to enable a reasonable jury to render a verdict in his
favor. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); Duffy v. Leading Edge

Products, Inc., 44 F.3d 308, 312 (5th Cir. 1995). A party whose claims are challenged

 

by a motion for summary judgment may not rest on the allegations of the complaint

and must articulate specific factual allegations which meet his burden of proof. Id.

 
Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 4 of 8 PagelD #: 873

“Conclusory allegations unsupported by concrete and particular facts will not prevent
an award of summary judgment.” Duffy, 44 F.2d at 312 (citing Liberty Lobby, 477
USS. at 247).

Ill. LAW AND ANALYSIS

Amerisure presents two arguments as to why the policy does not cover the
damages Lacaze seeks. First, Amerisure argues that the damages sought by Lacaze
were not caused by an “occurance” as defined in Amerisure’s policy. However, this
first argument is refuted by the very case law Amerisure relies on in its second

argument.

In Atain Specialty Ins. Co. v. VIG II, LLC, 2017 WL 3867672, (E.D. La. Feb. 9,

\

2017), Gregory and Jennifer Zoglio (“Zoglios”) purchased a home built by general
contractor VIG II, LLC and shortly discovered numerous defects. Id. at 1. The Zoglios
filed suit against VIG II, who in turn filed suit against its CGL insurer Atain. Id. at
1-2. Atain filed a declaratory judgment action, seeking a declaration it had no duty
to defend or indemnify VIG II against the Zoglios’ claim. Id. at 2. Judge Vance
reasoned:

The policies define “occurrence” as, “an accident, including continuous
or repeated exposure to substantially the same general harmful
conditions.” Louisiana courts interpret “occurrence” to include “an
unforeseen and unexpected loss.” North Amer. Treat. Sys. v. Scottsdale
Ins., 943 So.2d 429, 444 (La. App. 1 Cir. 2006); see also Cunard Line Ltd.
Co. v. Datrex, Inc., 26 S0.3d 886, 890-91 (La. App. 3 Cir. 2009) (affirming
trial court's determination that “the property damage caused by the
defective work and/or defective products is an occurrence or accident
which triggers coverage under the terms of the insurance policies”).
Such a loss can arise out of faulty construction. Iberia Parish Sch. Bd. v.
Sandifer & Son Constr. Co., 721 So.2d 1021, 1023 (La. App. 3 Cir. 1999)
(“If the roof leaks or the wall collapses, the resulting property damage

 

 
Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 5 of 8 PagelD#: 874

triggers coverage under an ‘occurrence’ basis policy, even if the sole
cause is improper construction and the only damage is to the work
performed by the contractor.”) (quoting 1 William S. McKenzie and H.
Alston Johnson III, INSURANCE LAW AND PRACTICE § 183, 15 La.
Civ. Law Treat.). Accordingly, the damage allegedly sustained by the
Zoglios constitutes an “occurrence” under the policies. See Rando v. Top
Notch Props., 879 So.2d 821, 825-833 (La. App. 4 Cir. 2004) (reviewing
Louisiana jurisprudence about what constitutes an “occurrence” and
concluding that “the clear weight of authority in more recent cases
considers defects in construction that result in damage subsequent to
completion to be accidents and occurrences when they manifest
themselves”); Massey v. Parker, 733 So.2d 74, 75 (La. App. 3 Cir. 1999)
(defects in home construction constituted an occurrence).

Id. at 4. We find that reasoning applicable here. In the case at bar, the policy’s
definition of “occurrence” is the same as that at issue in VIG II. Lacaze’s claim is
essentially that an unforeseen and unexpected loss to the loader was caused by a
defect in the loader—mulching head combination. Thus, the damages Lacaze allegedy
sustained resulted from an “occurrence” as defined within the insurance policy and
interpreted by Louisiana law.

Nonetheless, Amerisure’s motion is to be granted because of its second
argument. The policy excludes “ ‘property damage’ to ‘your product’ arising out of it
or any part of it.” In the context of the instant case, “your product” refers the loader |
and mulching head as goods “sold, handled, distributed or disposed of by” Doggett.
(Doc. 43-3, p. 30, CGL policy §1.2.k; Id., p. 41, CGL policy §5.21). This exclusion
“reflect[s] the intent of the insurance industry to avoid the possibility that coverage
under a CGL policy will be used to repair and replace the insured's defective products
and faulty workmanship. The CGL policy is not intended as a guarantee of the
quality of the insured's products or work.” Atain Specialty Ins. Co. v. Siegen 7 Devs.,

L.L.C., 820 F. App'x 270, 273 (5th Cir. 2020) (citing 15 LA. CIV. L. TREATISE,

 
Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 6 of 8 PagelD #: 875

INSURANCE LAW & PRACTICE § 6:21 (4th ed.) (citing McMath Const. Co. v.
Dupuy, 2003-1418 (La. App. 1 Cir. 11/17/04), 897 So. 2d 677, 682, writ denied, 2004—
3085 (La. 2/18/05), 896 So. 2d 40)). “Louisiana courts have consistently held that [this]
exclusion eliminates coverage for the cost of repairing or replacing the insured's own
defective work or defective product.” Atain, 820 F. App’x at 273 (citing Supreme
Servs. & Specialty Co. v. Sonny Greer, Inc., 958 So. 2d 634, 643, (La. 5/22/07). This
policy exclusion is sometimes referred to as a “work product” exclusion. Atain, 820 F.
App’x at 274.

Lacaze argues that Amerisure is at least responsible for economic loss
resulting from loss of use citing Hollybrook Cottonseed Processing, L.L.C. v. Am.

Guarantee & Liab. Ins. Co., 772 F.3d 1031 (5th Cir. 2014). However, Hollybrook is

 

distinguishable from the instant case because the insurance claim in Hollybrook was
for the loss of use of property other than that property provided or serviced upon by
the insured. 772 F.3d 1031, 1035-1036; See also e.g. Todd Shipyards Corp. v. Turbine

Service, Inc., 674 F.2d 401, 421 (5th Cir.1982) (applying work product exclusion to

 

precluded claim against insurance provider for insured’s negligent repair of ship
turbine, but declining application of the same exclusion thereby allowing claim
against insurance provider for loss of use of ship resulting from the negligent repair
of the turbine because the rest of the ship was “indisputably property other than the
insured’s work product”); Martco Ltd. P'ship v. Wellons, Inc., 588 F.3d 864, 883 (5th
Cir. 2009) (declining application of work product exclusions thereby allowing claim

against insurance provider for loss of use plant resulting from insured’s defective

 
Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 7 of 8 PagelD #: 876

work on heating system.); Houston Specialty Ins. Co. v. Ascension Insulation &
Supply, Inc., 2018 WL 4031778, at *7 (W.D. La. Aug. 7, 2018), report and
recommendation adopted, 2018 WL 4008988 (W.D. La. Aug. 22, 2018),
reconsideration in part granted on other grounds, No. 2018 WL 5796104 (W.D. La.
Nov. 5, 2018) (declining application of work product exclusion thereby allowing claim
against insurance provided for loss of use and other damages to home resulting from
insured’s defective installation of home insulation). In the cited cases, the insured’s
product (or service repairing or installing a product) was a subunit whose defect
resulted an alleged loss of use of the whole. In other words, the surviving claims
against the insurance companies were for the loss of use of property other than that
property provided or serviced upon by the insured. That is not the situation here.
Lacaze’s loss of use claim pertains only to property that was clearly by the insured,
Doggett. Allowing Lacaze to proceed against Amerisure would contradict Louisiana
policy as interpretted by the Fifth Circuit that this “ ‘exclusion eliminates coverage
for the cost of repairing or replacing the insured’s own defective work or defective

product.” Atain, 820 F. App'x at 273 (quoting Supreme Servs., 958 So. 2d at 643).

 
Case 1:19-cv-01477-DDD-JPM Document 84 Filed 08/26/21 Page 8 of 8 PagelD #: 877

IV. CONCLUSION
Because Lacaze fails to claim a loss of use of property other than that provided

«e ¢.

to him by Doggett, Lacaze’s claim against Amerisure is precluded by the “ ‘property
damage’ to ‘your product’ arising out of it or any part of it” exclusion. Accordingly,
Amerisure’s motion for summary judgment is hereby GRANTED dismissing with
prejudice Lacaze’s claims against it.

nye
THUS DONE AND SIGNED at Alexandria, Louisiana this 24 day of

oo

UNITED STATES DISTRICT COURT

 

 
